Citation Nr: 9923868	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date for service 
connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
retinitis pigmentosa, evaluated as 100 percent disabling, 
with an effective date of July 18, 1996.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's claim for service connection for retinitis 
pigmentosa was reopened on July 18, 1997, and service 
connection was granted at the rate of 100 percent disability, 
effective July 18, 1996.


CONCLUSION OF LAW

The requirements for an effective date prior to July 18, 
1996, for a grant of service connection for retinitis 
pigmentosa, assessed as 100 percent disabling, have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.1(p), 
3.114, 3.157(b)(1), 3.400 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran's 
claim for an effective date prior to July 18, 1996, for a 100 
percent evaluation for service-connected retinitis pigmentosa 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), and no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).


A.  Background

In a rating decision dated in July 1980, the RO denied the 
veteran's claim for service connection for retinitis 
pigmentosa on the grounds that such disorder is a hereditary 
condition for which service connection is not available.  In 
September 1988, the General Counsel of VA issued a precedent 
opinion which held that although a disease is considered 
hereditary, 38 C.F.R. § 3.303(a), pertaining to developmental 
abnormalities, does not necessarily preclude a grant of 
service connection if the disease either first manifested 
during service or progressed at an abnormally high rate 
during service. VAOPGCPREC 8-88.  Whether or not the disease 
first manifested or progressed at an abnormally high rate 
during service is a factual question.  Id.

In July 1997, after an ophthalmology examination at the VA 
Medical Center in St. Louis, Missouri, the veteran filed a 
reopened claim for service connection for retinitis 
pigmentosa.  The RO granted service connection based on the 
General Counsel precedent opinon, and assessed the disability 
level as 100 percent, with an effective date of July 18, 
1996.

The veteran stated during his hearing held at the RO in 
February 1999, that he had made inquiries at the RO regarding 
service connection for retinitis pigmentosa several times 
subsequent to the 1980 denial of his original claim, but he 
did not recall the dates of such inquiries.  According to the 
veteran, he was told that there was no point in applying for 
service connection as it would be denied because the 
condition is a hereditary one.  He also stated that he had 
received periodic treatment at both VA and private medical 
facilities for his eye condition, and was never advised until 
July 1997 that the law had changed and he should seek service 
connection for retinitis pigmentosa.  Although records of any 
treatment other than of July 1997 are not in the claims file, 
such records would have no bearing on this decision, and 
remand is therefore unnecessary.


B.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The effective date for an award pursuant to a liberalizing VA 
law or issue shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  38 C.F.R. § 3.114(a).  If a 
claim is reviewed at the request of the claimant more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157(b)(1).  VA is not under a general 
obligation to notify claimants of changes of law which might 
apply to their claims unless there is a specific provision in 
the liberalizing law or issue which mandates notification.  
Lyman v. Brown, 5 Vet. App. 194, 196-97 (1993).  Thus, 
neither VA doctors nor RO staff were required to inform the 
veteran of changes in law which might affect his claim.

In order to make an application to reopen a claim, a veteran 
must submit either a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Although the veteran maintains he inquired on 
several occasions about receiving service connection, there 
is no documentation of such inquiries, and he did not submit 
an application to reopen the claim as defined under law until 
July 1997.  With the claim, he submitted VA medical records 
showing treatment on July 18, 1997.  Under the above-cited 
regulation, 38 C.F.R. § 3.157(b)(1), these records will be 
accepted as the date of receipt of the reopened claim.  Thus, 
the Board is bound under law to consider the date of the 
reopened claim as July 18, 1997.  Pursuant to 38 C.F.R. 
§ 3.114(a)(3), because the veteran's appeal involves a change 
of a law which occurred more than 1 year prior to the 
reopening of the claim, the veteran may be granted benefits 
effective 1 year prior to the date of receipt of the claim.  
The veteran has been granted benefits for service-connected 
retinitis pigmentosa effective July 18, 1996, and he is not 
entitled to an earlier effective date.


ORDER

The claim for an earlier effective date is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

